DETAILED ACTION
This action is responsive to the response filed on 03/23/2021. Claims 1-19 are pending in the case. Claims 1, 18 and 19 are independent. This action is made Final.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
Applicant’s amendments are sufficient to overcome the objection to Claim 16 set forth in the previous Office Action. Therefore the corresponding objection is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13, 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helvik et al. (US 20150249715 A1, cited in previous Office Action), hereinafter Helvik, in view of Glass et al. (US 20150324362 A1, cited in previous Office .

Regarding Claim 1, Helvik teaches:
A non-transitory computer-readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of a first electronic device, cause the electronic device to: (See FIG.s 7-9, Computer storage media may include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, or program modules [0071] at least one processing unit [0067] devices and systems illustrated and discussed with respect to FIGS. 7-9 [0066])
detect a new type of available information, (documents and information items are retrieved from various information sources 205, 210, 215 by the APE 220 for analysis as candidates for inclusion in a user's information feed 105. [0058])
the new type of available information being associated with a card for display in a content feed; (information items illustrated in the information feed 105 are graphical representations of information items determined to be interesting or relevant to the user [0019])
in accordance with detecting the new type of available information: determine a relevance score of the card; and (the ranking or scoring system 300 operating in association with the APE 220 scores or ranks each document or information item as feed candidates, as described above with reference to FIG. 3. Documents or 

In a first interpretation in which “increase the relevance score” is a re-ranking/re-scoring of the relevance score in which the initial score grows, Helvik teaches:
after determining the relevance score of the card, increase the relevance score above a display threshold; (any documents or information items not included in the infeed graph owing to the lack of a sufficient scoring or ranking are not discarded but are maintained for subsequent analysis relative to other items that subsequently may be considered as feed candidates [0059] changes to items characterized as "Future" items may be enabled, as illustrated and described above with reference to FIG. 5F, if scoring or ranking for such items has changed relative to other items such that maintenance of those items in the information feed as "Future" items is no longer warranted [0062] even if no new documents or information items are received by the APE 220, new documents or information items may nonetheless be added to the information feed by selecting documents or information items previously analyzed that did not have sufficient scores or rankings for inclusion in the information feed but that now may be added if the scoring or ranking for those documents relative to other documents or information items that have been added to the information feed changes the determination of the importance of those documents or information items to the overall feed. [0053] if the scoring or ranking of an individual item grows so significantly that it should be placed in front of other items, or if its importance to the user decreases so significantly relative to 

Helvik further teaches:
in accordance with increasing the relevance score above the display threshold: cause the card to be displayed in the content feed; (subsequent feed access is received by the user, and at operation 640, the "Future" documents or information items are displayed in the feed 105 in order of ranking/scoring [0061])
obtain data representing user interaction with the displayed card; (removal of a given document or information item from the information feed may be enabled, if a user determines that a given document or information item is no longer important to the user 
adjust, based on… data representing user interaction with… [the new type of available information], the relevance score; and modify a display of the card in the content feed based on the adjusted relevance score. (reposting of documents or information items contained in the information feed may be allowed, if one or more documents or information items receives a new scoring or ranking relative to other items sufficient for moving the document or information item to a new location in the information feed 105 [0062] when a user opens the feed application 255, or refreshes the feed application 255, information items may be reposted to a different location in the information feed if the scoring or ranking for one or more information items has increased or decreased significantly relative to other items in the information feed or relative to new items being added to the information feed [0055] operations 610 and 615 may be repeated as additional documents and information items are received by the APE 220 from the sources 205, 210, 215 [0060] estimates the importance of the user's own documents or information items based on the number of recent views, edits or other interactions of the user with a given document or information item. For example, a document the user views every day, for example, a department spreadsheet may receive a higher ranking than a document the user views once per quarter. [0034] Activity data 404, 405, 406 may comprise various types of information such as... data associated with authoring or modification of an information item (e.g., document),... feedback data ( e.g., like, comment, follow, share, etc.) [0046])



In a second interpretation in which “increase the relevance score” is a specific/artificial score increase, Helvik may not explicitly disclose “after determining the relevance score of the card, increase the relevance score above a display threshold”.

Bastide teaches:
detect a new type of available information, the new type of available information being associated with a card for display in a content feed; (A tag cloud generator may identify (501) a tag source, [0037], The tag cloud generator may assign (502) a score to each tag. The generator may also determine (503) if the tag is new. [0038], e.g. cloud (201) contains a plurality of tags (208), which are tied to the metadata associated with each post's topic [0027])
in accordance with detecting the new type of available information: determine a relevance score of the card; and (The tag cloud generator may assign (502) a score to each tag [0038], assigning a score to each tag may be based on a single tag attribute. Alternatively, the score may be assigned using multiple tag attributes. In some examples, multiple tags are used to generate a score, but some of the attributes are weighted differently [0040])

in accordance with increasing the relevance score above the display threshold: cause the card to be displayed in the content feed; (After the tag scores are finalized, the tag cloud is displayed (505) emphasizing each tag proportionally to each tag's score. [0038] The system may allow the number of tags in the tag cloud to increase 

Given that Helvik teaches that any number of ranking modules may be utilized for assisting in the generation of a ranking or scoring for a given document or information item, as described herein (Helvik [0035]) that any documents or information items not included in the infeed graph owing to the lack of a sufficient scoring or ranking are not discarded but are maintained for subsequent analysis relative to other items that subsequently may be considered as feed candidates (Helvik [0059]), each time a user accesses his/her information feed, a next top X number of newly analyzed documents or information items may be added to the information feed based on their scores or rankings (Helvik [0029]), operations 610 and 615 may be repeated as additional documents and information items are received by the APE 220 from the sources 205, 210, 215 (Helvik [0060]) and reposting of documents or information items contained in the information feed may be allowed, if one or more documents or information items receives a new scoring or ranking relative to other items sufficient for moving the document or information item to a new location in the information feed 105 (Helvik [0062]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify in accordance with detecting the new type of available information: determine a relevance score of the card; and after determining the relevance score of the card, increase the relevance score above a display threshold, of Helvik, to include a specific/artificial score increase of a relevance score above a 

One would have been motivated to make such a modification because new tags may be more interesting to frequent users because a frequent user may have already viewed the information associated with the older tags (Bastide [0003]).

As shown above, Helvik teaches obtain[ing] data representing user interaction with a displayed card, adjust[ing], based on data representing user interaction with the new information item, the relevance score, and modify[ing] a display of the card in the content feed based on the adjusted relevance score. However, Helvik may not explicitly disclose:
adjust, based on the data representing user interaction with the displayed card, the relevance score; (emphasis added).

Glass teaches:
cause [a] card to be displayed in [a] content feed; (See FIG.s 9-14, a set of content items may be obtained in response to receiving a query at 910 and 920. A presentation of at least one content item of the set of content items is provided to a user at 930. At 940, 950, and 960, user activities and their respective nature are determined, and a score (or scores) associated with the presented content item and/or each user activity are determined based on the nature of each user activity. In addition, user engagement with the set of content items (e.g., as a whole) is then estimated based on 
obtain data representing user interaction with the displayed card; (user activities are determined… users activities may comprise user activities related to manipulation, user activities related to dwell time, or other user activities… one or more of the determined user activities comprises one or more manipulation activities. In some embodiments, a manipulation activity (or other user activity) is initially detected at a user device [0057])
adjust, based on the data representing user interaction with the displayed card, [a] relevance score; and modify a display of the card in the content feed based on the adjusted relevance score. (a score associated with each user activity and/or with the content item is determined based on the nature of each user activity [0061], In some embodiments, the scores assigned to information cards (or portions thereof) is subsequently used to determine the relevancy of the information card to the user query that produced the information card, the level of interest of the user in the information card, or other information. Such information can then be utilized to personalize the set of information cards and/or the content of the information cards that are presented to the user (or other users) in subsequent related queries [0063], user engagement with the content item is estimated based on the score. As indicated, in an embodiment, the estimation of the user engagement is used for subsequent queries (e.g., that are the same or similar to the current query) to select content item to present to users that submitted the queries (e.g., for subsequent queries submitted by the same user that 

Given that Helvik teaches that removal of a given document or information item from the information feed may be enabled, if a user determines that a given document or information item is no longer important to the user notwithstanding a scoring or ranking applied to the document or information item sufficient for maintaining it in the information feed (Helvik [0062]), and reposting of documents or information items contained in the information feed may be allowed, if one or more documents or information items receives a new scoring or ranking relative to other items sufficient for moving the document or information item to a new location in the information feed 105 (Helvik [0062]) along with estimating the importance of the user's own documents or information items based on the number of recent views, edits or other interactions of the user with a given document or information item. For example, a document the user views every day, for example, a department spreadsheet may receive a higher ranking than a document the user views once per quarter. (Helvik [0034]) and activity data 404, 405, 406 may comprise various types of information such as... data associated with 

One would have been motivated to make such a modification to measure user engagement with content items without, for example, necessarily relying solely on traditional click-thru measurements (Glass [0007] and [0030]).

Regarding Claim 2, the rejection of Claim 1 is incorporated.
Helvik, as modified, teaches:
wherein detecting the new type of available information includes: determining that a display frequency of the card in the content feed is below a threshold display frequency. (the Feed Manager reviews a top X items (e.g., top 40) of the PIMC list and adds to the list any of these items that are not in the "Past" ("Past" being items already added to the feed 105 previously). Next, the Feed Manager reviews a top X items (e.g., top 5) of the Vanity list and adds to the list any of these which are not in the "Past." [0040])

Regarding Claim 3, the rejection of Claim 1 is incorporated.

wherein: the card is included in a plurality of cards for display in the content feed, the plurality of cards each having respective relevance scores; and (See FIG.s 5A-5F, each of the information items are displayed in the information feed according to a ranking/scoring applied to each individual item [0049])
wherein increasing the relevance score of the card above the display threshold includes (any documents or information items not included in the infeed graph owing to the lack of a sufficient scoring or ranking are not discarded but are maintained for subsequent analysis relative to other items that subsequently may be considered as feed candidates [0059] changes to items characterized as "Future" items may be enabled, as illustrated and described above with reference to FIG. 5F, if scoring or ranking for such items has changed relative to other items such that maintenance of those items in the information feed as "Future" items is no longer warranted [0062] even if no new documents or information items are received by the APE 220, new documents or information items may nonetheless be added to the information feed by selecting documents or information items previously analyzed that did not have sufficient scores or rankings for inclusion in the information feed but that now may be added if the scoring or ranking for those documents relative to other documents or information items that have been added to the information feed changes the determination of the importance of those documents or information items to the overall feed. [0053] if the scoring or ranking of an individual item grows so significantly that it should be placed in front of other items, or if its importance to the user decreases so significantly relative to other items that it should be moved to a lower position in the information feed, then such 
increasing the relevance score above every other relevance score of the respective relevance scores. (e.g. FIG. 5A, new item 530 has been ranked highest in relevance above ever other relevance score for each item in the feed 105)

Regarding Claim 4, the rejection of Claim 1 is incorporated.
Helvik, as modified, teaches:
wherein causing the card to be displayed in the content feed includes causing the card to be displayed at the top of the content feed. (As new information items are added to the information feed, the new information items may be added to the front or top of the information feed [0019] the information feed presented to the user as illustrated in 

Regarding Claim 5, the rejection of Claim 1 is incorporated.
Helvik, as modified, teaches:
wherein causing the card to be displayed in the content feed includes causing the card to be displayed at a position in the content feed based on the relevance score. (the new information items may be displayed in the feed relative to each other according to the interest, importance or relevance to the user [0019] importance or relevance order based on scores or rankings applied to each of the new items [0050] reposting of documents or information items contained in the information feed may be allowed, if one or more documents or information items receives a new scoring or ranking relative to other items sufficient for moving the document or information item to a new location in the information feed 105 [0062] when a user opens the feed application 255, or refreshes the feed application 255, information items may be reposted to a different location in the information feed if the scoring or ranking for one or more information items has increased or decreased significantly relative to other items in the information feed or relative to new items being added to the information feed [0055])

Regarding Claim 6, the rejection of Claim 1, is incorporated.
Helvik, as modified, teaches:
obtaining the data representing user interaction with the displayed card includes obtaining a signal representing user interest in the displayed card; and (each 
adjusting the relevance score includes increasing the relevance score in accordance with obtaining the signal representing user interest in the displayed card. (information items may be reposted to a different location in the information feed if the scoring or ranking for one or more information items has increased or decreased significantly relative to other items in the information feed or relative to new items being added to the information feed [0055], reposting of documents or information items contained in the information feed may be allowed, if one or more documents or information items receives a new scoring or ranking relative to other items sufficient for moving the document or information item to a new location in the information feed 105 [0062])
Regarding Claim 7, the rejection of Claim 6 is incorporated.
Helvik may not explicitly disclose:
wherein the signal representing user interest in the displayed card indicates a user-performed gesture associated with the displayed card.

Glass teaches:
wherein the signal representing user interest in the displayed card indicates a user-performed gesture associated with the displayed card. (user activities are determined… users activities may comprise user activities related to manipulation, user activities related to dwell time, or other user activities… one or more of the determined user activities comprises one or more manipulation activities. In some embodiments, a manipulation activity (or other user activity) is initially detected at a user device [0057], measure user engagement based on other user activities, such as scrolling vertically through information, swiping horizontally through a carousel of information, pinches, zooms, rotations, dismissals, collapses, external application selection actions related to the information cards, etc. [0030], e.g. after a presentation of an information card is provided to a user at time T0 ( 610), the user did not interact with the information card until time T1 ( 620) at which the user performed a first user action with respect to the information card. As such, the user's remained inactive with respect to interaction with the information card for a time period tl. The time period t1 may then be utilized to determine the level of interest of the user with the presentation of the information card. As an example, if the time period t1 is short, then the user is more likely to have been 

Therefore, combining Helvik, Glass and Bastide would meet the claim limitations for the same reasons as set forth in Claim 1.

Regarding Claim 8, the rejection of Claim 6 is incorporated.
Helvik, as modified, teaches:
wherein modifying the display of the card in the content feed includes: in accordance with increasing the relevance score, increasing a first display rank of the card in the content feed. (information items may be reposted to a different location in the information feed if the scoring or ranking for one or more information items has increased or decreased significantly relative to other items in the information feed or relative to new items being added to the information feed [0055], reposting of documents or information items contained in the information feed may be allowed, if one or more documents or information items receives a new scoring or ranking relative to other items sufficient for moving the document or information item to a new location in the information feed 105 [0062], e.g. As illustrated in FIG. 5D, information item B (510) has received a new scoring or ranking of0.93 relative to each of the information items contained in this instance of the information feed, and therefore, according to this embodiment, item 8 may be reposted to the top or front of the information feed 105 to a new position 555, as illustrated in FIG. 5D [0055])

Regarding Claim 9, the rejection of Claim 1 is incorporated.
Helvik, as modified, teaches:
obtaining the data representing user interaction with the displayed card includes obtaining a signal representing user disinterest in the displayed card; and (each information feed 105 is analyzed with respect to each individual user so that the information items surfaced to the user in his/her personalized information feed 105 will be those items that are determined to be interesting, important or relevant to the individual user [0023], estimates the importance of the user's own documents or information items based on the number of recent views, edits or other interactions of the user with a given document or information item. For example, a document the user views every day, for example, a department spreadsheet may receive a higher ranking than a document the user views once per quarter. [0034] Activity data 404, 405, 406 may comprise various types of information such as... data associated with authoring or modification of an information item (e.g., document),... feedback data (e.g., like, comment, follow, share, etc.) [0046] the information feed may have a fixed upper limit S to its size, so that an item may be removed from the feed when there are S items before it in the feed [0048])
adjusting the relevance score includes decreasing the relevance score in accordance with obtaining the signal representing user disinterest in the displayed card. (information items may be reposted to a different location in the information feed if the scoring or ranking for one or more information items has increased or decreased significantly relative to other items in the information feed or relative to new items being added to the information feed... if its importance to the user decreases so significantly 

Regarding Claim 10, the rejection of Claim 9 is incorporated.
Helvik may not explicitly disclose:
wherein the signal representing user disinterest in the displayed card indicates that a user scrolled past the card in the content feed within a predetermined duration of displaying the card in the content feed. 

Glass teaches:
wherein the signal representing user disinterest in the displayed card indicates that a user scrolled past the card in the content feed within a predetermined duration of displaying the card in the content feed. (user activities related to dwell time may comprise user activities that last for a period of time, such as remaining in a particular state for a period of time. As shown in FIG. 6, after a presentation of an information card is provided to a user at time T0 (610), the user did not interact with the information card until time T1 (620) at which the user performed a first user action with respect to the information card. As such, the user's remained inactive with respect to interaction with the information card for a time period t1. The time period t1 may then be utilized to determine the level of interest of the user with the presentation of the information card... 

Given that Helvik teaches that removal of a given document or information item from the information feed may be enabled, if a user determines that a given document or information item is no longer important to the user notwithstanding a scoring or ranking applied to the document or information item sufficient for maintaining it in the information feed (Helvik [0062]), and reposting of documents or information items contained in the information feed may be allowed, if one or more documents or 

One would have been motivated to make such a modification to measure user engagement with content items without, for example, necessarily relying solely on traditional click-thru measurements (Glass [0007] and [0030]).

Regarding Claim 11, the rejection of Claim 9 is incorporated.
Helvik, as modified, teaches:


Regarding Claim 12, the rejection of Claim 1 is incorporated.
Helvik, as modified, teaches:
adjusting the relevance score includes decreasing the relevance score below a second display threshold; and modifying the display of the card in the content feed includes ceasing to display the card in the content feed in accordance with decreasing the relevance score below the second display threshold. (information items may be reposted to a different location in the information feed if the scoring or ranking for one or more information items has increased or decreased significantly relative to other items in the information feed or relative to new items being added to the information feed... if its importance to the user decreases so significantly relative to other items that it should 

Regarding Claim 13, the rejection of Claim 1 is incorporated.
Helvik, as modified, teaches:
wherein increasing the relevance score above the display threshold includes increasing the relevance score by a predetermined amount, and (Other scoring/ranking factors include a number of times the given information item has been viewed by one or more persons, and the frequency of viewings of the information item [0031] the feed manager may simply average the scores or rankings provided by each of the ranking modules 310,315,320, or the feed manager may be tuned to place more emphasis on the ranking/score of any individual ranking module. For example, a given composite ranking or score for a document or other information item may be comprised of 50"/o of the score from the module 310, 25% of the score from the module 315 and 25% of the score from the module 320 [0036])

Helvik may not explicitly disclose:


Bastide teaches:
wherein increasing [a] relevance score above [a] display threshold includes increasing the relevance score by a predetermined amount, and wherein… one or more programs further comprise instructions, which when executed by… one or more processors, cause… [an] electronic device to: determine that a second display frequency of [a] card in [a] content feed is above a second threshold display frequency; and in accordance with determining that the second display frequency is above the second threshold display frequency: cease to increase the relevance score by the predetermined amount. (an attribute of being new may be a temporary attribute and regardless of whether the score increase is factored into an original score or whether the increase occurs later, the score increase may still be temporary… the cloud generator may remove the score increase after a tag is no longer considered new [0041], A tag may be considered new when the tag attributes meet criteria set forth in a defined tag emphasis policy. In some examples, a tag may be considered new for a set duration, such as a predefined time period, after the tag's creation... Multiple predefined time periods may be used to determine the relative newness of a tag. In these 

Given that Helvik teaches that any number of ranking modules may be utilized for assisting in the generation of a ranking or scoring for a given document or information item, as described herein (Helvik [0035]) and that the Feed Manager reviews a top X items (e.g., top 40) of the PIMC list and adds to the list any of these items that are not in the "Past" ("Past" being items already added to the feed 105 previously). (Helvik [0040]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the increasing the relevance score above the display threshold including increasing the relevance score by a predetermined amount, of Helvik combined with Glass, to include determine that a second display frequency of the card in the content feed is above a second threshold display frequency; and in accordance with determining that the second display frequency is above the second threshold display frequency: cease to increase the relevance score by the predetermined amount, as taught by Bastide.

One would have been motivated to make such a modification because new tags may be more interesting to frequent users because a frequent user may have already viewed the information associated with the older tags (Bastide [0003]).

Regarding Claim 15, the rejection of Claim 1 is incorporated.
Helvik, as modified, teaches:

the second card being associated with a type of available information different from the new type of available information; (the PIMC module 310 is illustrative of those documents or information items that are "popular in my circle" (PIMC). [0033], The vanity module 315 is a ranking module which estimates the importance of the user's own documents or information items based on the number of recent views, edits or other interactions of the user with a given document or information item [0034], Information items making up the information feed 105 for a given user may come from a variety of sources 205,210,215 [0021])
in accordance with determining that the third display frequency is below the third threshold display frequency: (the Feed Manager reviews a top X items (e.g., top 40) of the PIMC list and adds to the list any of these items that are not in the "Past" ("Past" being items already added to the feed 105 previously). Next, the Feed Manager reviews a top X items (e.g., top 5) of the Vanity list and adds to the list any of these which are not in the "Past." [0040])

cause the second card to be displayed in the content feed. (subsequent feed access is received by the user, and at operation 640, the "Future" documents or information items are displayed in the feed 105 in order of ranking/scoring [0061])

Regarding Claim 17, the rejection of Claim 1 is incorporated.

wherein the new type of available information is provided by an external electronic device configured to detect the new type of available information. (information sources may include… remote storage ( e.g. a remote server, local or remote databases, local or remote shared resources repositories, and the like)… the source 205 may represent a remote cloud-based storage medium that may be accessed by one or more client applications [0021], the source 210 may be a remotely based server system containing information of interest or relevant to a given user maintained for a social networking service accessed by the user [0022], e.g. FIG. 9, server 915 [0081])

Regarding Claim 18, Helvik teaches:
An electronic device, comprising: one or more processors; a memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: (See FIG.s 7-9, Computer storage media may include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, or program modules [0071] at least one processing unit [0067] devices and systems illustrated and discussed with respect to FIGS. 7-9 [0066])

The remaining limitations are substantially the same as those in Claim 1 and are therefore rejected under the same rationale as above.

Regarding Claim 19, Helvik teaches:
A method comprising: at an electronic device with one or more processors and memory: (See FIG.s 7-9, Computer storage media may include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, or program modules [0071] at least one processing unit [0067] devices and systems illustrated and discussed with respect to FIGS. 7-9 [0066])
The remaining limitations are substantially the same as those in Claim 1 and are therefore rejected under the same rationale as above.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Helvik,  Glass and Bastide as applied to claim 1 above, and further in view of LuVogt et al. (US 20130290905 A1, cited in previous Office Action), hereinafter LuVogt.

Regarding Claim 14, the rejection of Claim 1 is incorporated.
Helvik, as modified, teaches:
wherein: determining the relevance score includes determining the relevance score using a relevance model, the relevance score being less than the display threshold, and (the ranking or scoring system 300 operating in association with the APE 220 scores or ranks each document or information item as feed candidates, as described above with reference to FIG. 3. Documents or information items receiving a scoring or ranking sufficient for inclusion in an information feed 105 are placed in an infeed graph and are stored in the graph index 245 for retrieval by the feed application 

Helvik may not explicitly disclose:
adjusting the relevance score includes training the relevance model based on the data representing user interaction with the displayed card.

LuVogt teaches:
in accordance with detecting [a] new type of available information: determine [a] relevance score using a relevance model, … (upon de-duping at 706, it is determined that the content item is an original content item and does not duplicate information previously forwarded to the user, the received item of content is scored by the user PE in order to further determine its relevance to the user as shown at 708... a determination of relevance is made based on the score [0118])


Given that Helvik teaches that building an infeed graph for a particular user, and storing the graph in the graph index 245 is an iterative process that is updated as new information sources become available (Helvik [0026]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the relevance model of Helvik, combined with Bastide and Glass, to include, 

One would have been motivated to do make such a modification to trigger discovery of new content and consequently new content recommendations (LuVogt [0008]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Helvik, Bastide and Glass as applied to claim 1 above, and further in view of Mohr et al. (US 20180025124 A1, cited in previous Office Action), hereinafter Mohr.

Regarding Claim 16, the rejection of Claim 1 is incorporated.
Helvik teaches:
the new type of available information includes… information; and (Information items making up the information feed 105 for a given user may come from a variety of sources 205,210,215… each information type, for example, documents, may be stored in association with applications responsible for generating the information types, for example, word processing applications, spreadsheet applications, slide presentation applications, spreadsheet applications, and the like. Communications messages, for example, electronic mail messages may be associated with an electronic mail application, or an Internet-based mail service [0021])
the content feed is associated with … [an] application installed on the electronic device. (functionality for accessing the feed application 255 may be operated as a 

As shown above, Helvik teaches that the new type of available information includes… information; and the content feed is associated with an application installed on the electronic device. However, Helvik may not explicitly disclose:
the new type of available information includes health information; and
the content feed is associated with a health related application installed on the electronic device. (emphasis added)

Mohr teaches:
[a] new type of available information includes health information; and (data may be captured from various sensors coupled to or in communication with the user devices and/or client devices that provide information about health conditions of the user [0012], the intelligent recommendation system automatically monitors user interactions with an initial application (or set of applications), automatically determines whether the user interactions are indicative of a positive clinical response to the initial application, and recommends other applications based on the positive clinical response data (determined from the user interactions, as will be described below). Thus, the intelligent recommendation system automatically identifies and provides users with additional 
[a] content feed is associated with a health related application installed on [an] electronic device. (a recommendation of one or more independent applications (e.g., applets or modules) for inclusion into a platform of applications currently being executed or otherwise provided at one or user devices and/or client devices [0011], a current set of applications provided by the intelligent recommendation system to a user device and/or client device. For example, the event data may include raw data and information illustrating how a user interacted with and reacted to a series of independent applications related to a specific aspect of treatment for a medical condition corresponding to the user [0031])

Given that Helvik teaches that information items making up the information feed for a given user may come from a variety of sources (Helvik [021]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the information and application installed on the electronic device of Helvik, combined with Bastide and Glass, to include the new type of available information includes health information; and the content feed is associated with a health related application installed on the electronic device, as taught by Mohr.

One would have been motivated to make such a modification to ensure users have access to useful and clinically meaningful content and applications (Mohr [0005]).

Response to Arguments
Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive.
On pages 10-11 of the response, and with respect to Claims 1, 18 an 19, Applicant submits “that Helvik and Glass fail to disclose or suggest "in accordance with detecting the new type of available information: determine a relevance score of the card; and after determining the relevance score of the card, increase the relevance score above a display threshold,"”. Examiner respectfully disagrees, as detailed below.
On pages 10-11 of the response, Applicant submits:
“determining a score for an information item and then updating the score fails to teach or suggest the separate steps of "determin[ing] a relevance score of the card" and then "increas[ing] the relevance score above a display threshold,'' as recited in claim 1. ln particular, updating the score of the information item is merely another instance/iteration of determining the score. (Helvik at [0053]-[0055].) Accordingly, updating the score at best teaches determining (e.g., determining again) the score, not the separate and subsequent step of "increas[ing] the relevance score above a display threshold." For example, nowhere does Helvik teach or suggest that updating the score involves increasing the score ''above a display threshold," e.g., a specific/artificial score increase to ensure display of the information item. Rather, Helvik's score updating merely re- determines the score (which may or may not be sufficient for display of the information item), without ensuring display of the information item.”

		Examiner respectfully disagrees.
¶ [0059] of Helvik shows that each new document/information item that is received is initially ranked with a relevance score. Those documents or items that receive a scoring or ranking sufficient for inclusion in an information feed are placed in the infeed graph for retrieval by the application feed. Once .
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a specific/artificial score increase to ensure display of the information item) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
While Helvik may not ensure that every new information item/document is displayed in the information feed, Helvik does teach that a new type of available information is detected, and in accordance with detecting the new type of available information, a relevance score of a card associated with the new type of available information is initially determined, and that the relevance score for the card can grow (i.e. increase) above a display threshold after initially determining the relevance score of the card when the card is not initially displayed in an information feed. Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.
On page 11 of the response, Applicant submits:

''in accordance with detecting the new type of available information," as required by claim 1. For example, nowhere does Helvik teach or suggest updating the score of an information item to be "above a display threshold" because or if the information item is detected as a new item. Rather, Helvik merely teaches periodically updating the score to refresh a user's infom1ation feed, where the periodic update does not consider the novelty of the information item when determining the updated score. (Helvik at [0032].) Accordingly, Helvik fails to disclose or suggest ''increase the relevance score above a display threshold" "in accordance with detecting the new type of available information," as recited in claim 1.”

	Examiner respectfully disagrees.
While the claim does recite, “in accordance with detecting the new type of available information” the claim does not require that increasing the relevance score above a display threshold is direct result of detecting the new type of available information”, i.e. increase the relevance score above a display threshold because or if the information item is detected as a new item. Rather, the claim appears to merely require that the type of information still be considered “new” when increasing the relevance score above the display threshold. Thus, as shown above, Helvik teaches that “any documents or information items not included in the infeed graph owing to the lack of a sufficient scoring or ranking are not discarded but are maintained for subsequent analysis relative to other items that subsequently may be considered as feed candidates”. These items would still be considered “new”, and would be subject to a re-ranking or re-scoring of the item as part of the “Future” documents 
Furthermore, given the alternative interpretation of the claim of a specific/artificial score increase to ensure display of the information item, the Bastide reference has been included in the rejection of the independent claims to teach assigning a score to individual items for display in a feed and increasing the score of the item if the information is new significant enough to result in the display of the item within the feed, which when combined with the teachings of Helvik of receiving new information from sources and scoring new information items for future 
In regard to the dependent claims, dependent claims 2-17 are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546.  The examiner can normally be reached on Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179